Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Underlying Funds Trust: Arbitrage-1 Portfolio (Convertible Bond) (formerly, The Convertible Bond - 1 Portfolio) Arbitrage-2 Portfolio (Fixed Income) (formerly, The Fixed Income - 1 Portfolio) Deep Value Hedged Income-1 Portfolio Distressed Securities & Special Situations-1 Portfolio Equity Options Overlay-1 Portfolio Global Hedged Income-1 Portfolio Long/Short Equity - Deep Discount Value-1 Portfolio Long/Short Equity - Earnings Revision-1 Portfolio Long/Short Equity - Global-1 Portfolio Long/Short Equity - Growth-1 Portfolio Long/Short Equity - Healthcare/Biotech-1 Portfolio Long/Short Equity - International-1 Portfolio Long/Short Equity - Momentum-1 Portfolio Long/Short Equity - REIT-1 Portfolio Merger Arbitrage-1 Portfolio We consent to the use of our report dated February 29, 2008, with respect to the statements of assets and liabilities of the Underlying Funds Trust as of December 31, 2007, and the related statements of operations, changes in net assets, cash flows and the financial highlights for the year then ended, incorporated by reference herein, and to the reference to our Firm under the heading “Independent Registered Public Accounting Firm” in Part B of the Registration Statement. /s/ KPMG
